Citation Nr: 0920579	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for tinnitus of the left 
ear.

2.	Entitlement to an initial, compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to 
September 1983, and from October 1983 to January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision, in which the RO, 
inter alia, denied the Veteran service connection for 
tinnitus; denied the Veteran service connection for calcified 
granuloma, right lung; but granted the Veteran service 
connection and assigned an initial noncompensable (0 percent) 
rating for bilateral hearing loss, effective February 1, 
2004.  The Veteran filed a notice of disagreement (NOD) with 
the denials of service connection and the initial rating 
assigned for hearing loss in May 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.

Because the claim pertaining to hearing loss involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this  claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service- connected 
disability).

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record. During the Board 
hearing, the Veteran withdrew from appeal his claim for 
service connection for calcified granuloma, right lung. 

In July 2007, the Board remanded the claims on appeal to the 
RO (via the Appeals Management Center, in Washington, DC) for 
further action..  After accomplishing the requested action, 
by  rating decision dated in March 2008, the AMC  granted 
service connection and assigned an initial 10 percent rating 
for right ear tinnitus, effective September 15, 2004.   In a 
supplemental statement of the case (SSOC) also issued in 
March 2008, the AMC continued the denial of the issues set 
forth on the title page, the only matters remaining on 
appeal.  [Although the Board notes, parenthetically, that the 
RO issued a second SSOC on the matter of the rating assigned 
for right ear tinnitus, there is no indication that the 
Veteran appealed the assigned rating.  See 
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).]


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	There is no evidence of left ear tinnitus in service or 
for many years thereafter, and the only competent opinion on 
the question of whether there exists a medical relationship 
between the left ear tinnitus and service weighs against the 
claim.

3.	A January 2005 VA audiological evaluation revealed Level 
II hearing in the right ear and Level II in the left ear.

4.	A February 2008 VA audiological evaluation revealed Level 
I hearing in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.	The criteria for service connection for left ear tinnitus 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.85 (Diagnostic Code (DC) 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, November 2004 and March 2005 pre-rating 
letters  provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on appeal.  The November 2004 and March 2005 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA. The letters 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The April 2005 RO rating decision reflects the 
initial adjudication of the claims for service connection for 
hearing loss and for tinnitus.  Hence, the December 2004 and 
March 2005 letters-which meet all four of Pelegrini's 
content of notice requirements as to the claim for service 
connection for tinnitus bilateral hearing loss-also meet the 
VCAA's timing of notice requirement as to this claim.

After the grant of service connection and the Veteran's 
disagreement with the initial 10 percent rating for bilateral 
hearing loss, the August 2007 letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a higher disability rating, as 
well as provided general information as to VA's assignment of 
disability ratings and effective dates, along with notice as 
to the type of evidence that impacts these determinations 
(information previously provided in March 2006)..  Moreover, 
the March 2007 SSOC set forth the criteria for higher ratings 
for hearing loss.  Collectively, this notice provided 
evidence of what was needed to support the claim for higher 
initial rating for bilateral hearing loss.  After the 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the RO did not readjudicate the claim 
for higher rating.  However, as no additional evidence or 
information pertinent to this claim was received, further 
adjudication of this matter was unnecessary,  Moreover, given 
the nature of claims for higher initial ratings, the 
appellant is not shown to be prejudiced by the timing of this 
post-rating notice.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. 
Pertinent medical evidence of record includes the Veteran's 
service treatment records, post-service private and VA 
records,  and reports of VA audiological evaluation.   Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.  In October 2007, the 
Veteran indicated that he had no other information or 
evidence to submit.

The Board also notes that no further RO action is needed 
prior to appellate consideration of these claims.  In this 
regard, the Board points out that, although, pursuant to the 
prior remand, the Veteran was evaluated by an audiologist and 
not a VA medical doctor, as requested, this fact is not shown 
to prejudice the Veteran.  The audiologist's report reflects 
that the claims filed had been reviewed, and include findings 
reflecting that the audiologist considered the Veteran's 
assertions and documented in- and post-service noise exposure 
in providing the requested nexus opinion, consistent with the 
remand directives.  As the AMC substantially complied with 
Board's prior  remand, further remand, pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998), is not required.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  [The Board also 
notes, parenthetically, that the representative has not 
identified evaluation by an audiologist in lieu of a medical 
doctor as a basis for further remand, and that the awards of 
service connection for bilateral hearing loss and for right 
ear tinnitus appear to have been based on audiologist 
opinion.].

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim remaining on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006). (rejecting the 
argument that the Board lacks authority to consider harmless 
error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

A. Service Connection for Left Ear Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The Veteran contends that he has right ear tinnitus is the 
result of acoustic trauma that he sustained while on active 
duty.  Review of the record shows that he has been service 
connected for bilateral hearing loss and for tinnitus of the 
right ear, each of which  are considered to be as likely as 
not caused by in-service noise exposure.  Service connection 
was, however, denied for tinnitus in the left ear, which is 
the subject of this appeal.  

The Board has reviewed the entire evidence of record, which 
includes the service treatment records, and post-service VA 
and private records.  Considering the claim in light of this 
evidence, the Board finds that service connection for left 
ear hearing loss must be denied. 

The Board notes, at the outset, that the Veteran has 
complained of ringing in his ears.  The Board notes that the 
Veteran is competent to testify as to observable symptoms 
such as ringing in his ears, and, tinnitus is the type of is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  
However, competent evidence does not establish a nexus 
between current left ear tinnitus and service.

In this regard, it is noted that the Veteran's service 
treatment records show hearing loss while the Veteran was on 
active duty, but do not show complaints of tinnitus during 
that time.  The treatment records do reference an injury of 
the Veteran's jaw prior to his entry into service, but there 
is no indication that this caused tinnitus.  The Veteran 
complained of tinnitus on January 2005 VA audiological 
evaluation, stating that it was constant, bilateral and mild.  
During his Board hearing, the Veteran testified that he 
believed that the tinnitus was caused by extensive noise 
exposure while he was on active duty.  

In an attempt to ascertain the nature and etiology of the 
Veteran's tinnitus, the Veteran underwent a second VA 
audiological evaluation in February 2008.  At that time, the 
Veteran gave a clinical history of having sustained a head 
injury in 1973 when he was hit on the left side of his head 
by a piece of a fence post.  He reported that the tinnitus in 
the left ear had it's onset at the time of that head injury.  
For this reason, the examiner, who rendered an opinion that 
the Veteran's right ear tinnitus was related to noise 
exposure during service, stated that it was not likely that 
the left ear tinnitus was related to in-service noise 
exposure.  It was considered more likely that the left ear 
tinnitus was related to the head injury prior to service.  

Here, the post-service evidence does not reflect any 
documented complaints of tinnitus in the left ear until many 
years after active military service.  The Board points out 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists as medical nexus (or, 
relationship), between the left ear tinnitus and service.  
Rather, the only opinion regarding on the nexus question 
weighs against the claim, and neither the Veteran nor his 
representative has presented or identified any contrary 
opinion that, in fact, supports the claim.

In adjudicating this claim, the Board has, along with the 
objective evidence, considered the Veteran's oral and written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim turns on the matter of whether there exists a nexus 
between current disability and service, a matter within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for tinnitus of the left ear must be 
denied.  In reaching the conclusion to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Higher Rating for Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the effective date of 
the grant of service connection until a final decision is 
made.  See Fenderson, 12 Vet. App. at 126.  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods-which is known as "staged rating."  
Id.

The results of a private audiometric evaluation conducted in 
December 2001 show that the Veteran was evaluated for hearing 
loss and cleared for hearing aid fittings.  The diagnosis at 
that time was sensorineural hearing loss, bilaterally.  

According to a January 2005 VA outpatient audiology 
consultation record, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
45
45
Left ear
30
45
60
55

Thus, the Veteran's  acuity was manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 35 
decibels in the right ear and 48 decibels in the left ear.  
Speech discrimination testing revealed speech recognition 
ability of 84 percent in the right ear and 84 percent in the 
left ear.

A second VA outpatient audiology consultation was conducted in 
February 2008.  Audiometric testing at that time revealed pure 
tone thresholds, in decibels, as follows:

Hertz
1000
2000
3000
4000
Right ear
25
40
55
55
Left ear
30
55
65
65

Thus, the Veteran's  acuity was manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 44 
decibels in the right ear and 54 decibels in the left ear.  
Speech discrimination testing revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the January 2005 audiometric evaluation results 
in designation of Level II hearing in the right ear and Level 
II in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant only a 
0 percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 
6100.

Applying the criteria for evaluating hearing loss to the 
findings of the February 2008 VA audiometric evaluation 
results in designation of Level I in the right ear and Level 
I in the left ear based on application of the reported 
findings to Tables VI and VII. these findings warrant only a 
0 percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 
6100.

The Board points out that the results of audiometric testing 
obtained on each evaluation do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.

As none of the testing results noted above yielded findings 
to support assignment of a compensable rating for bilateral 
hearing loss, no such rating is assignable at any since the 
effective date of the award of service connection for the 
disability .

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving ratings for 
hearing loss, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at  53-56.




ORDER

Service connection for left ear tinnitus is denied.  

An initial, compensable rating for bilateral tinnitus is 
denied.  



____________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


